DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 17/014,846 the examiner acknowledges the applicant's submission of the amendment dated 11/08/2022. At this point, claims 1, 4, 6-7, 10-12, 15, and 17-18 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/08/2022, with respect to the 35 USC 102 (a)(1) rejection of claim 18 as being anticipated by Rusk et al., (US 2022/0058496 A1) have been fully considered and are NOT persuasive.
Applicant’s first argument regarding claim 18:
for independent claim 18, Rusk does not disclose "wherein at least two of the processing instances take, as input for the corresponding classification model, labeled output from another of the plurality of processing instances." Thus, Applicant respectfully submits that the claims are not anticipated by Rusk for at least this reason.
Applicant’s argument is not persuasive because Rusk shows “wherein at least two of the processing instances take, as input for the corresponding classification model, labeled output from another of the plurality of processing instances” in paragraphs [0075], [0088], [0089], and [0095] (as outlined below in this office action) through the use of different mashups and different classifiers to determine labels of documents and to determine agreement of labels.
Applicant’s second argument regarding claim 18:
And claim 18 requires, "retrieving a threshold value that is linked to the corresponding classification model; assigning, based on a probability value, which is generated by the corresponding classification model for a corresponding document, being greater than the retrieved threshold value, a label to a corresponding document." Rusk also does not disclose these features.
Applicant’s argument is not persuasive because Rusk shows "retrieving a threshold value that is linked to the corresponding classification model; assigning, based on a probability value, which is generated by the corresponding classification model for a corresponding document, being greater than the retrieved threshold value, a label to a corresponding document" through choosing a label based on a probability distribution “such that the label selected may be the label associated with the highest probability in the probability distribution. In one embodiment, the confidence score may be the probability, from the probability distribution, associated with the selected label” (see Rusk paragraph [0071]). And Rusk also shows that each classifier has their own threshold values in paragraph [0092]. The classifiers with their own threshold values and that they are associated with probability distribution for the labeling of documents shows that they are probabilities for a label to a corresponding document that is linked to a classification model.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/08/2022, with respect to the 35 USC 102 (a)(1) rejection of claims 1 and 12 as being anticipated by Rusk et al., (US 2022/0058496 A1) have been fully considered and are persuasive.
Applicant’s argument regarding claims 1 and 12:
Independent claims 1 and 12 have been further amended to clarify that members of the dataset classified with the first label form a "first classified dataset" that is then used as input for the second classification model that is executed by the second processing instance. The second classification model generates "a second classified dataset and a third classified dataset" that respectively have members for which the second/third label has been assigned by using the second classification model. The second classified dataset that is generated is then used as input for the third classification model that is run in the executed third processing instance. Each of the classification models uses a "threshold value" to assign the respective labels based on the classification probability exceeding the threshold. These features are not disclosed, expressly or inherently, by Rusk. 
Rusk discusses using multiple classifiers to try and label data. The group of classifiers work on consensus   i.e., upon agreement between a predetermined number of classifiers). If the classifiers agree, then a label is applied, and the process terminates (see 150 in Figs 1A-1C). If there is no consensus, then the process moves to another set of classifiers and repeats the classification process (see 120 in Fig. lA and Paragraph 140). Rusk shows this occurring three different times before a regular expression process is performed to compute the label. See 140 in Fig. 1B. 
The 35 USC 102 (a)(1) rejection of claims 1 and 12  has been withdrawn.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/08/2022, with respect to the 35 USC 112(b) rejection of claims 4, 10, and 17 have been fully considered and are persuasive.
Applicant’s argument regarding claims 4, 10, and 17:
The recitation of "different threshold values" has been revised in claim 4 and withdrawal of the rejection is respectfully requested. 
The recitation of "each one of the group of documents" in claims 10 and 17 has been 
revised to clarify that the classification models assign labels to documents in the group based on the NL processing performed against those documents. Withdrawal of these rejections is respectfully requested.
The 35 USC 112(b) rejection of claims 4, 10, and 17 has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusk et al., (US 2022/0058496 A1, hereinafter Rusk).
Regarding claim 18:
Rusk shows:
“A non-transitory computer readable storage medium configured to store computer-executable instructions for use with a computer system, the stored computer-executable instructions comprising instructions that cause the computer system to perform operations” (Paragraph [0151]: “Referring again to FIG. 7A, the computing device 700 may support any suitable installation device 716, such as a disk drive, a CD-ROM drive, a CD-R/RW drive, a DVD-ROM drive, a flash memory drive, tape drives of various formats, USB device, hard-drive, a network interface, or any other device suitable for installing software and programs. The computing device 700 may further include a storage device, such as one or more hard disk drives or redundant arrays of independent disks, for storing an operating system and other related software, and for storing application software programs such as any program or software 720 for implementing (e.g., configured and/or designed for) the systems and methods described herein. Optionally, any of the installation devices 716 could also be used as the storage device. Additionally, the operating system and the software can be run from a bootable medium.” – The disks and CD-ROM for implementing the systems and methods of Rusk is the non-transitory computer readable storage medium configured to store computer-executable instructions for use with a computer system, the stored computer-executable instructions comprising instructions that cause the computer system to perform operations.)
“comprising: storing, to electronic data storage, a plurality of classification models each configured to predict whether one or more labels applies to a respective input dataset;” (Paragraph [0068]: “The decision in step 104 depends on a computing device determining whether a predetermined number of classifiers predict the same label. As described herein, the first subset of classifiers, out of a plurality of classifiers in a first mashup 110, may compute a predicted label according to the classifiers' various methodologies. During the first mashup 110, the predetermined number of classifiers may be a majority of classifiers. For example, given the neural network classifier, the elastic model, and the XGBoost model, the labels of two classifiers may be used in determining whether or not the classifiers agree to a label. In some embodiments, a first number of the selected subset of classifiers may classify the document with a first classification. In alternate embodiments, a second number of the selected subset of classifiers may classify the document with a second classification.” In paragraph [0069]: “The classifiers may be determined to agree on a label if the classifiers independently select that label from a plurality of labels. In response to the predetermined number of classifiers predicting the same label, the process proceeds to the decision in step 106. In response to the predetermined number of classifiers not predicting the same label, the process proceeds to step 112.” In paragraph [0070]: “The decision in step 106 depends on a computing device determining whether the label is meaningful. Meaningful labels may be used to identify the pages in a single document and may include, but are not limited to: title page, signature page, first pages, middle pages, end pages, recorded pages, etc. Further, meaningful labels may be used to identify documents from one another and may include, but are not limited to: document 1, document 2, document 3, page 1, page 2, page 3, etc., where a user could use the document labels to map the digitally scanned document to a physical document. In other embodiments, the classifier may return specific labels such as: title of document 1, title of document 2, etc., where the “title” portion of the label would correspond with the title of a physical document. In some embodiments, a classifier may be unable to classify a document, returning a label that is not meaningful. In one example, a label that may be returned that is not meaningful is the label “Unknown.” In response to a label that may not be meaningful, the process proceeds to step 112.” Paragraph [0075]: “In step 112, several classifiers may be employed out of a plurality of classifiers in an attempt to label the document that was unable to be labeled during the first mashup 110. Thus, a second mashup may be performed. The second mashup may be considered a second iteration. Several classifiers may be employed out of the plurality of classifiers. The number of classifiers employed to label the document in the second mashup 120 may be different from the number of classifiers employed to label the document in the first mashup 110. Further, the classifiers employed in the second mashup 120 may be different from the classifiers employed in the first mashup 110. For example, the classifiers employed in the second mashup 120 may be a second subset of classifiers, the second subset of classifiers including a neural network, as discussed above, an elastic model, as discussed above, an XGBoost model, as discussed above, an Automated machine learning model, and a Regular Expression (“RegEx”) classifier, or any combination of these or other third party models.” And in paragraph [0151]: “The computing device 700 may further include a storage device, such as one or more hard disk drives or redundant arrays of independent disks, for storing an operating system and other related software, and for storing application software programs such as any program or software 720 for implementing (e.g., configured and/or designed for) the systems and methods described herein.” – The use of mashups to determine labels, and agreement of labels, for documents using classifiers of Rusk is the plurality of classification models each configured to predict whether one or more labels applies to a respective input dataset.)
“executing a plurality of processing instances that each run a different one of the plurality of classification models, wherein at least two of the processing instances take, as input for the corresponding classification model, labeled output from another of the plurality of processing instances;” (Paragraph [0075]: “In step 112, several classifiers may be employed out of a plurality of classifiers in an attempt to label the document that was unable to be labeled during the first mashup 110. Thus, a second mashup may be performed. The second mashup may be considered a second iteration. Several classifiers may be employed out of the plurality of classifiers. The number of classifiers employed to label the document in the second mashup 120 may be different from the number of classifiers employed to label the document in the first mashup 110. Further, the classifiers employed in the second mashup 120 may be different from the classifiers employed in the first mashup 110. For example, the classifiers employed in the second mashup 120 may be a second subset of classifiers, the second subset of classifiers including a neural network, as discussed above, an elastic model, as discussed above, an XGBoost model, as discussed above, an Automated machine learning model, and a Regular Expression (“RegEx”) classifier, or any combination of these or other third party models.” In paragraph [0088]: “The decision in step 114 depends on a computing device determining whether a predetermined number of classifiers predict the same label. As described herein, the second subset of classifiers, out of a plurality of classifiers in a second mashup 120, may compute a predicted label according to the classifiers' various methodologies. During the second mashup 120, the predetermined number of classifiers may be a minority of classifiers, the number of minority classifiers being at least greater than one classifier. For example, given the neural network classifier, the elastic search model, the XGBoost model, the automatic machine learning model, and the RegEx classifier, the labels of two classifiers may be used in determining whether or not the classifiers agree on a label. In some embodiments, a first number of the selected subset of classifiers may classify the document with a first classification. In alternate embodiments, a second number of the selected subset of classifiers may classify the document with a second classification.” In paragraph [0089]: “The classifiers may be determined to agree on a label if the classifiers independently select that label from a plurality of labels. In response to the predetermined number of classifiers predicting the same label, the process proceeds to the decision in step 116. In response to the predetermined number of classifiers not predicting the same label, the process proceeds to step 124.” And in paragraph [0095]: “In step 124, several classifiers may be employed out of a plurality of classifiers in an attempt to label the document that was unable to be labeled during the second mashup 120 or the first mashup 110. Thus, a third mashup 130 may be performed. The third mashup 130 may be considered a third iteration. Several classifiers may be employed out of the plurality of classifiers. The number of classifiers employed to label the document in the third mashup 130 may be different from the number of classifiers employed to label the document in second mashup 120 and the first mashup 110. Further, the classifiers employed in the third mashup 130 may be different from the classifiers employed in the second mashup 120 and the first mashup 110. For example, the classifiers employed in the third mashup 130 may be a third subset of classifiers, the third subset of classifiers including a neural network, as discussed above, an elastic search model, as discussed above, an XGBoost model, as discussed above, an automated machine learning model, as discussed above, and a Regular Expression (RegEx) classifier, as discussed above.” – The use of different mashups and different classifiers to determine labels of documents and to determine agreement of labels of Rusk is the plurality of processing instances that each run a different one of the plurality of classification models, wherein at least two of the processing instances take, as input for the corresponding classification model, labeled output from another of the plurality of processing instances.)
“and as part of each executed processing instance that is running a corresponding classification model of the plurality of classification models: retrieving a threshold value that is linked to the corresponding classification model, assigning, based on the probability value, which is generated by the corresponding classification model  for a corresponding document, being greater than the retrieved threshold value, a label to a corresponding document.” (Paragraph [0071]: “The softmax classifier may produce a classification label based on a probability distribution utilizing the predicted numerical values, over several output classes. A label may be chosen based on the probability distributions such that the label selected may be the label associated with the highest probability in the probability distribution. In one embodiment, the confidence score may be the probability, from the probability distribution, associated with the selected label.” In paragraph [0072]: “The confidence score associated with the selected label may be compared to a threshold. In response to the confidence score exceeding the threshold, the label may be considered a meaningful label and the process may proceed to step 150. In response to the confidence score not exceeding the threshold, the label selected by the classifier may not be considered meaningful. Instead, the label selected by the classifier may be replaced by, for example, the label “Unknown.” In response to the label not being a meaningful label, the process may proceed to step 112.” And in paragraph [0092]: “As discussed above, each classifier in a plurality of classifiers may have their own threshold value. In some embodiments, classifiers employed in both the first mashup 110 and the second mashup 120 may have the same threshold value. In alternate embodiments, classifiers employed in both the first mashup 110 and the second mashup 120 may have different threshold values.” – The classifiers with their own threshold values of Rusk is the retrieving a threshold value that is linked to the corresponding classification model.)

Regarding claim 19:
Rusk shows the non-transitory computer readable storage medium of claim 18 as claimed and specified above.
And Rusk shows “wherein the operations further comprise: calculating, for each of the plurality of classification models, a threshold value that is based on how the corresponding classification model performs.” (Paragraph [0071]: “The softmax classifier may produce a classification label based on a probability distribution utilizing the predicted numerical values, over several output classes. A label may be chosen based on the probability distributions such that the label selected may be the label associated with the highest probability in the probability distribution. In one embodiment, the confidence score may be the probability, from the probability distribution, associated with the selected label.” In paragraph [0072]: “The confidence score associated with the selected label may be compared to a threshold. In response to the confidence score exceeding the threshold, the label may be considered a meaningful label and the process may proceed to step 150. In response to the confidence score not exceeding the threshold, the label selected by the classifier may not be considered meaningful. Instead, the label selected by the classifier may be replaced by, for example, the label “Unknown.” In response to the label not being a meaningful label, the process may proceed to step 112.” And in paragraph [0092]: “As discussed above, each classifier in a plurality of classifiers may have their own threshold value. In some embodiments, classifiers employed in both the first mashup 110 and the second mashup 120 may have the same threshold value. In alternate embodiments, classifiers employed in both the first mashup 110 and the second mashup 120 may have different threshold values.” – The choosing of a label and threshold based on the probability and confidence score of Rusk is the wherein the operations further comprise: calculating, for each of the plurality of classification models, a threshold value that is based on how the corresponding classification model performs.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusk in view of Thampy et al., (US 2020/0092159 A1, hereinafter Thampy).
Regarding claim 20:
Rusk shows the non-transitory computer readable storage medium of claim 19 as claimed and specified above.
But Rusk does not appear to explicitly recite “wherein the operations further comprise: as part of calculating the threshold value for each classification model, executing a grid search optimization process.”
However, Thampy teaches “wherein the operations further comprise: as part of calculating the threshold value for each classification model, executing a grid search optimization process.” (Paragraph [0071]: “Another strategy that service 302 could use for purposes of reporting network anomalies can leverage percentile level thresholds.” In paragraph [0084]: To solve the optimization function and find the parameter values, threshold optimizer 410 may employ any number of optimization methods. For example, in some embodiments, threshold optimizer 410 may apply a Nelder-Mead optimization or a Limited Memory Broyden-Fletcher-Goldfarb-Shanno (L-BFGS) optimization to the optimization function. Alternatively, threshold optimizer 410 may employ a brute force grid search, to find the optimal parameter values for its optimization function.” And in paragraph [0086]: “A prototype of the techniques herein was constructed and tested against real network data, to identify the KPI thresholds using a grid search approach. The results for two test networks are shown below in Tables 1-2 for the first network and Tables 3-4 for the second network” – The use of grid search to determine threshold values classifying/reporting anomalies of Thampy is the generating/calculating threshold values using grid search for each classification model.)
Rusk and Thampy are analogous in the arts because both Rusk and Thampy describe classification using thresholds.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of both Rusk and Thampy before him or her, to modify the teachings of Rusk to include the teachings of Thampy in order to include an additional determination of threshold for classification and thereby expand the capabilities and accuracy threshold classification of Rusk using the grid search of Thampy.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As per claims 1 and 12, taking claim 1 as exemplary:
Though Rusk et al., (US 2022/0058496 A1), part of the prior art of record, teaches processing instances for classifications of members of a dataset through classifications of documents with labels in paragraphs [0075], [0088], [0089], and [0095].
And though Thampy et al., (US 2020/0092159 A1), part of the prior art of record, teaches the use of threshold in paragraphs [0084] and [0086] through the use of grid search to determine threshold values classifying/reporting anomalies.
The primary reason for marking of allowable subject matter of independent claims 1 and 12, taking claim 1 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a system and method comprising:
“executing, on the computer system, a second processing instance that runs a second classification model of the plurality of classification models by using the first classified dataset as input to generate a second classified dataset and a third classified dataset, wherein members of the second classified dataset include members of the first dataset for which a second label has been assigned by using the second classification model, wherein members of the third classified dataset include members of the first dataset for which a third label has been assigned by using the second classification model; and executing, on a computer system, a third processing instance that runs a third classification model of the plurality of classification models by using the second classified dataset as input to generate a fourth classified dataset, wherein members of the fourth classified dataset include members of the second dataset for which a fourth label has been assigned by using the third classification model, wherein assignment of the first label is based on a classification probability value for the first label being greater than a first threshold value, wherein assignment of the second or third label is based on a classification probability value for the second or third label being greater than a second threshold value, wherein assignment of the fourth label to the members is based on a classification probability value for the fourth label being greater than a third threshold value.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach processing instances of classification through models and the use of thresholds, it does not teach a third processing instance that runs a third classification model of the plurality of classification models by using the second classified dataset as input to generate a fourth classified dataset, wherein members of the fourth classified dataset include members of the second dataset for which a fourth label has been assigned by using the third classification model, wherein assignment of the first label is based on a classification probability value for the first label being greater than a first threshold value, wherein assignment of the second or third label is based on a classification probability value for the second or third label being greater than a second threshold value, wherein assignment of the fourth label to the members is based on a classification probability value for the fourth label being greater than a third threshold value.
Dependent claim(s) 2-11 and 13-17 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 12 upon which claims 2-11 and 13-17 depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124